8 F.3d 72
303 U.S.App.D.C. 419
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert W. WILDBERGER, Jr., Appellant,v.Elizabeth B. BOGLE.
No. 92-5456.
United States Court of Appeals, District of Columbia Circuit.
Oct. 15, 1993.Rehearing Denied Jan. 7, 1994.

Before:  WALD, WILLIAMS, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED and ADJUDGED that the district court's order filed December 14, 1992 be affirmed.   Because exclusive jurisdiction over review of final United States Merit Systems Protection Board ("MSPB") orders is vested in the U.S. Court of Appeals for the Federal Circuit, see 28 U.S.C. § 1295(a)(9);  5 U.S.C. § 7703(b)(1) (Supp.  III 1991), the district court properly determined that it lacked subject matter jurisdiction over the petition for writ of mandamus.   See Telecommunications Research & Action Center v. FCC, 750 F.2d 70 (D.C.Cir.1984).


3
Upon consideration of the motion to compel attorneys to show cause why they should not be held in contempt and the request for sanctions, the opposition thereto, and the reply, it is


4
FURTHER ORDERED that the motion to compel and the request for sanctions be denied.   Although MSPB counsel mistakenly characterized appellant's former employer, the Small Business Administration ("SBA"), as amicus, the error appears to have been inadvertent, and appellant did not suffer any harm as a result of the mischaracterization.   Additionally, appellant did not object, at the time of the district court hearing, to SBA's appearance at that hearing.   Nor has appellant demonstrated how SBA's appearance harmed him.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.